EXHIBIT 99.1 January 13, 2012 Apco Oil &Gas International, Inc. P.0.Box2400MD26-4 Tulsa,Oklahoma74102 Attn: Mr. Thomas Bueno President and COO Vice President, International Exploration and Production WPXEnergy,Inc. Re: Total Estimated Reservesand Non-Escalated Future Net Revenue Remaining as of December 31, 2011 Neuquen, Rio Negro, Saltaand Tierra Del Fuego Provinces, Argentina DearMr.Bueno: At your request the firm of Ralph E. Davis Associates, Inc. of Houston, Texas (Davis) has audited certain estimates of oil and natural gas reserves as prepared by Apco Oil & Gas International Inc. (Apco). Davis has reviewed and certifies the estimates and in our opinion the reserves meet the criteria for proved reserve volumes in keeping with the' directives of the Securities Exchange Commission as detailed later in this report. The reserves are attributable to an interest ownership position held by Apco in properties that are located within the Neuquen, Rio Negro, Salta and Tierra Del Fuego Provinces of Argentina and include eight concession areas. The areas in the Rio Negro Province are the Agua Amarga Concession, Coiron Amargo Concession and parts of the Entre Lomas Concession. The areas in the Neuquen Province are the Bajada del Palo Concession and parts of the Entre Lomas Concession. The area in the Salta Province is the Acambuco Concession. The areas in the Tierra Del Fuego Province are the Angostura Concession, the Las Violetas Concession and the Rio Cullen Concession. The evaluation in this report was completed January 13, 2012 and represents the conclusion of our review of Apco's reserves and presents the proved developed producing, non-producing and undeveloped reserves remaining to be produced as of an effective date of December 31, 2011. Davis has reviewed 100% of Apco's proved developed and undeveloped properties located in above mentioned concession areas within Argentina. It is our understanding that these properties represent one hundred percent (100.0%) of Apco's oil and gas assets that may be classified as proved as per the Securities Exchange Commission directives. Apco has also provided Davis information that enables us to state that the volume of proved reserves reviewed by Davis on a gas equivalent basis represents 3.50% of proved reserves of WPX Energy, Inc. as of December 31,2011. 1717 St. James Place, Suite 460Houston, Texas 77056Office 713-622-8955 Fax 713-626·3664 www.ralphedavis.com Worldwide Energy Consultants Since 1924 Total Estimated Reserves and Non-Escalated
